         Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

SELINA SOULE, a minor, by Bianca                      Case No.: 3:20-cv-00201-RNC
Stanescu, her mother; CHELSEA
MITCHELL, a minor, by Christina Mitchell,
her mother; ALANNA SMITH, a minor, by
Cheryl Radachowsky, her mother,

Plaintiffs,                                           MEMORANDUM IN RESPONSE TO
                                                      FILING OF DEFENDANTS
v.
                                                      BLOOMFIELD AND CROMWELL
CONNECTICUT ASSOCIATION OF                            SCHOOL DISTRICTS AND FILING OF
SCHOOLS d/b/a CONNECTICUT                             DEFENDANT CONNECTICUT
INTERSCHOLASTIC ATHLETIC                              INTERSCHOLASTIC ATHLETIC
CONFERENCE; BLOOMFIELD PUBLIC                         ASSOCIATION IN SUPPORT OF
SCHOOLS BOARD OF EDUCATION;                           MOTION OF ANDRAYA YEARWOOD
CROMWELL PUBLIC SCHOOLS BOARD                         AND T.M. TO INTERVENE
OF EDUCATION; GLASTONBURY
PUBLIC SCHOOLS BOARD OF
                                                      Dated: March 4, 2020
EDUCATION; CANTON PUBLIC
SCHOOLS BOARD OF EDUCATION;
DANBURY PUBLIC SCHOOLS BOARD
OF EDUCATION,

Defendants.


       The unauthorized filings of (a) Defendants Bloomfield Board of Education and Cromwell

Board of Education (collectively, “Bloomfield and Cromwell”) and (b) the Connecticut

Interscholastic Athletic Association (“CIAC”) nominally in further support of the fully briefed

motion of Andraya Yearwood and T.M. to intervene add no substance to the existing briefing.

Instead, they simply illustrate the chaos and unfairness that would follow from allowing the

multiplication of parties through intervention.

       Yearwood and T.M. made their appearance and announced their intention to intervene on

February 14 (Opp’n to Mot. to Expedite, ECF No. 20), and moved to intervene on February 21

(Mot. to Intervene, ECF No. 36). Plaintiffs filed their opposing brief just three business days


                                                  1
         Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 2 of 6



later, on February 26. Mem. in Opp’n to Mot. of Yearwood and T.M. to Intervene as Defs., ECF

No. 47. During the scheduling conference held on February 27, the Court directed Proposed

Intervenors to complete the briefing by filing their final responsive brief on or before March 2

(Order, ECF No. 51), and movants did so (Reply Mem. in Supp. of Mot. to Intervene, ECF No.

53). At no point during the scheduling conference did either CIAC or Bloomfield and Cromwell

so much as hint that they intended to submit briefs on this motion, much less request leave to do

so on a date after the March 2 date set by the Court for the final brief by the movants themselves.

       Yet on March 2 CIAC filed a brief, and on March 3 Bloomfield and Cromwell followed

with another—both without requesting leave. Plaintiffs have thus been put to the unfair choice of

diverting time to further briefs on a motion on which briefing was already completed on the

schedule ordered by the Court, or leaving these new briefs entirely unanswered. This unfairness

and rupture of court-ordered deadlines epitomizes what we must fear if this litigation is permitted

to balloon into an “all comers” debate through intervention, rather than a focused dispute

between plaintiffs and the defendants who are the only parties subject to the obligations of Title

IX. Multiplication of parties will indeed “unduly delay or prejudice the adjudication of the

original parties’ rights”—the “principal consideration” when evaluating a request for permissive

intervention. U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978); see Pls.’ Opp’n to

Mot. of Yearwood and T. M. to Intervene at 8-9, ECF No. 47.

       With that said, substantively these belated briefs add no weight. They cite factually

highly distinguishable cases concerning individual privacy claims, but offer no response at all to

the extensive precedent that shows that—while the remedies required in the numerous reported

Title IX cases concerning athletic opportunities routinely negatively impact boys, including

specific boys and specific teams—in no case in the nation have potentially affected boys been



                                                 2
          Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 3 of 6



joined as parties in a Title IX lawsuit seeking to enforce Title IX to protect girls’ athletic

opportunities. See Pl. Opp’n to Yearwood. & T. M. Intervention at 7-8, ECF No. 47.

       Nor do CIAC or Bloomfield and Cromwell add anything that could contribute to meeting

Proposed Intervenors’ burden to “rebut the presumption of adequate representation by the party

already in the action.” Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179-80 (2d Cir.

2001). Bloomfield and Cromwell cite a case in which intervention was allowed after a university

failed to assert certain theories that intervenors wanted to assert (Bloomfield and Cromwell

Mem. in Supp. of Mot. of Yearwood and T.M. to Intervene at 2-3, ECF No. 56), but they do not

state that they will similarly decline to advance any particular theory. On the contrary,

Bloomfield and Cromwell affirmatively declare that they “intend to vigorously defend the

lawfulness of their policies.” The “private medical records” that both briefs point to can readily

be obtained through the discovery process. Bloomfield and Cromwell assert that “there are

numerous [ ] scenarios where [Yearwood’s and T.M.’s] interests may diverge from the

Defendants,” but identify none. These are mere “conclusory allegations and hypothetical

disagreements,” In re Ambac Financial Group, Inc., Derivative Litigation, 257 F.R.D. 390, 393

(S.D.N.Y. 2009), which cannot meet proposed intervenors’ burden.




                                                   3
         Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 4 of 6



                                            Conclusion

       Because Bloomfield and Cromwell filed their brief after the date set by the Court for

filing of the final responsive brief on that motion, without seeking leave, that brief should be

rejected as improper, and not considered. Because the CIAC submitted its brief only on the date

set for the proposed intervenors’ final responsive brief without seeking leave, that brief, too,

should be rejected as improper. For the reasons set forth above and in Plaintiffs’ Memorandum in

Opposition to the Motion of Yearwood and T.M. to Intervene (ECF No. 47), that motion should

be denied.

       Respectfully submitted this 4th day of March, 2020.

                               By: s/ Howard M. Wood II

                               Howard M. Wood III
                               CT Bar No. 68780, CT Fed. Bar No. 08758
                               James H. Howard
                               CT Bar No 309198, CT Fed. Bar No 07418
                               FIORENTINO, HOWARD & PETRONE, P.C.
                               773 Main Street
                               Manchester, CT 06040
                               Telephone: (860) 643-1136
                               Fax: (860) 643-5773
                               Email: howard.wood@pfwlaw.com
                               Email: james.howard@pfwlaw.com

                               Roger G. Brooks
                               CT Fed. Bar No. PHV10498
                               Jeffrey A. Shafer
                               CT Fed. Bar No. PHV10495
                               Alliance Defending Freedom
                               15100 N. 90th Street
                               Scottsdale, Arizona 85260
                               Telephone: (480) 444-0020
                               Fax: (480) 444-0028
                               Email: rbrooks@ADFlegal.org
                               Email: jshafer@ADFlegal.org

                               Kristen K. Waggoner
                               CT Fed. Bar No. PHV10500

                                                  4
Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 5 of 6



               Christiana M. Holcomb
               CT Fed. Bar No. PHV10493
               Alliance Defending Freedom
               440 First St. NW, Suite 600
               Washington, D.C. 20001
               Telephone: (202) 393-8690
               Fax: (202) 347-3622
               Email: kwaggoner@ADFlegal.org
               Email: cholcomb@ADFlegal.org

               Attorneys for Plaintiffs




                                 5
         Case 3:20-cv-00201-RNC Document 57 Filed 03/04/20 Page 6 of 6



                              CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, a copy of the foregoing Memorandum in

Response to Defendants Bloomfield and Cromwell School Districts and Defendant Connecticut

Interscholastic Athletic Association in Support of Motion of Andraya Yearwood and Thania

Edwards on behalf of Terry Miller to Intervene as Defendants was filed electronically with the

Clerk of Court. Service on all parties will be accomplished by operation of the court’s electronic

filing system.



                                             s/ Howard M. Wood II
                                             Attorney for Plaintiffs




                                                6
